DETAILED ACTION
In Reponses to Restriction Requirement filed on 05/11/2022, claims 1-19 are pending. Claims 15-19 are withdrawn based on Restriction Requirement. Claims 1-14 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group I, claims 1-14, drawn to a stereolithographic 3D printer, classified in B33Y30/00.
Group II, claims 15-19, drawn to a method for creating 3D object, classified in B33Y10/00.
Applicant’s election without traverse of Group I in the reply filed on 05/11/2022 is acknowledged.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/11/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
The reference character “104” in Figure 1 is not found in the specification.
The reference character “410” in Figure 4 is not found in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 2, line 1, the phrase “here the platform” should read as “where the platform”.
Page 2, line 27, the phrase “In SLA printing the printer builds” should read as “In SLA printing, the printer builds”.
Page 6, line 6, the meaning of the phrase “further valve” is unclear.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: the phrase “the sealed build chamber to be varied, a reservoir vessel” should read as “the sealed build chamber to be varied; a reservoir vessel”. Appropriate correction is required.
Claims 2, 4-5, 7-11, and 13-14 are objected to because of the following informalities: the phrase “the 3D printer of claim 1 where the” or the phrase “the 3D printer of claim 1 wherein the” should read as “the 3D printer of claim 1, wherein the” Appropriate correction is required.
Claim 3 is objected to because of the following informalities: the phrase “the 3D printer of claim 2 where the” should read as “the 3D printer of claim 2, where the” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10. 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
`	

	Claim 10 recites the limitation “near-visible UV light”. The term “near” in claim 10 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear how near the light needs to be to the visible UV light. 
Claim 12 recites the limitation “a further valve”. The metes and bounds of the term “a further valve” are unclear which renders the claim indefinite. For the purpose of compact prosecution, the Examiner is interpreting the limitation as any valve. 
Claim 14 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. Currently, claim 14 recites “in the same chamber. And optionally wherein”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, and 11-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US2020/0108549 (“John et al” hereinafter John).
Regarding Claim 1, John teaches a stereolithographic 3D printer (Title and [0002]) comprising: 
a build vessel (Figure 5) having: at least one side wall (Figure 5, cylinder 10); a print platform (Figure 5, piston 16 has a surface where the object is built upon [0062]); and a visual display screen (Figure 5, a transparent bottom plate 12); wherein the at least one side wall, the print platform and the visual display screen define a sealed build chamber therebetween (Figure 4A, cylinder 10, piston 16, and bottom plate 12 defined a build chamber where an object can be manufactured), the print platform or visual display screen being movable within the build vessel, allowing the volume of the sealed build chamber to be varied ([0062], the piston 16 moves away from the bottom plate by a desired predetermined layer thickness and driven by a drive motor), 
a reservoir vessel (Figure 5) defining a reservoir chamber for housing a photopolymer (Figure 5, container 40 which holds a supply of building material [0069]), the build chamber being coupled to the reservoir chamber by a valve to allow the photopolymer to move between the build chamber and the reservoir chamber ([0069], a controllable drive acts on the cartridge piston 42 to push piston 42 to convey build material out of the cartridge into the supply line 14 and the interior of the cylinder 10. Furthermore, at the supply line preferably a valve is provided which is configured to be able to open or block the supply line [0039]).
Regarding Claim 2, John teaches the 3D printer of claim 1 where the photopolymer is delivered into the build chamber by pressure on the reservoir chamber containing the photopolymer ([0069], a controllable drive acts on the cartridge piston 42 to push piston 42 to convey build material out of the cartridge into the supply line 14 and the interior of the cylinder 10. Pushing the piston implies pressurizing the container holding the material in order to move the materials from one container to another).
Regarding Claim 3, John teaches the 3D printer of claim 2 wherein the photopolymer within the reservoir chamber is pressurised by a piston, which acts to reduce the volume of the reservoir chamber ([0069], a controllable drive acts on the cartridge piston 42 to push piston 42 to convey build material out of the cartridge into the supply line 14 and the interior of the cylinder 10). 
Regarding Claim 5, John teaches the 3D printer of claim 1 where the print platform is movable within the build vessel and creates a seal at its perimeter (([0062], the piston 16 moves away from the bottom plate by a desired predetermined layer thickness and driven by a drive motor. The cylinder 10, the piston 16, and the bottom plate 12 define a closed building space having a variable volume in the interior of the cylinder which implies moving the piston still creates a closed building space, thus sealing the perimeter [0031]).
Regarding Claim 8, John teaches the 3D printer of claim 1 wherein the build layer thickness is determined by a combination of controls on the reservoir chamber and the build chamber volume ([0020], the piston is moved further away from the bottom plate by a layer thickness and building material is simultaneously replenished of to form a further layer between the last solidified layer and the bottom plate). 
Regarding Claim 11, John teaches the 3D printer of claim 1 wherein the photopolymer is a slurry of particle rich particles ([0007]); and optionally wherein the particles are metal or ceramic ([0007]).
Regarding Claim 12, John teaches the 3D printer of claim 1, wherein the 3D printer comprises a further valve located in the at least one side wall (Figure 5 contains a second supply line for delivery of fluids and preferably a valve is provided which is configured to be able to open or block the supply line [0039]), configured to allow a fluid to enter the build chamber ([0025] and [0027]), wherein, in use, entry of the fluid into the build chamber forces photopolymer from the build chamber into the reservoir chamber (the apparatus is capable of performing the function since structural limitations are identical).
Regarding Claim 13, John teaches the 3D printer of claim 1 wherein the build chamber can be filled with a wash fluid to solubilise the photopolymer ([0027]).
Regarding Claim 14, John teaches the 3D printer of claim 1 wherein the build chamber can be filled with water or gas to enable the part to be post exposed in the same chamber ([0028], the apparatus is capable of performing post exposed in the same chamber since the chamber can be filled with liquid or gas)); and optionally wherein the same display screen that exposed the photopolymer to create the object can be used to post- expose the object, whether under water or gas (it is an optional limitation, thus no patentable weight were given).
Claims 1-2, 5, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN109483882A (Ji), machine translation provided. 
Regarding Claim 1, Ji teaches a stereolithographic 3D printer (Page 1, lines 45-47) comprising: 
a build vessel (Figure 3) having: at least one side wall (Figure 3, cylinder liner 2); a print platform (Figure 3, mold plate 1); and a visual display screen (Figure 3, a point array light source imaging device 37); wherein the at least one side wall, the print platform and the visual display screen define a sealed build chamber therebetween (Figure 3, the cylinder liner 2, model plate 1, and imaging device 37 define a sealed build chamber), the print platform or visual display screen being movable within the build vessel, allowing the volume of the sealed build chamber to be varied (Figure 3, during the curing process, the model plate 1 moves in the direction indicated by the arrow 81 to drive the cured print model 51 to move together (page 5, lines 45-47)), 
a reservoir vessel (Figure 3) defining a reservoir chamber for housing a photopolymer (Figure 3, printing material pressure source 4 supplies the printing material (Page 1, lines 54-56)), the build chamber being coupled to the reservoir chamber by a valve to allow the photopolymer to move between the build chamber and the reservoir chamber (Page 2, lines 50-52, valves are connected to printing material box and open the valve on the pipeline connected with the printing material box can release pressure (Page 7, lines 22-24) which stop the movement of materials).
Regarding Claim 2, Ji teaches the 3D printer of claim 1 where the photopolymer is delivered into the build chamber by pressure on the reservoir chamber containing the photopolymer (Page 2, lines 27-29, pumping device is use to control the pressure of the material and transfer materials through the pipeline (Page 2, lines 44-45)). 
Regarding Claim 5, Ji teaches the 3D printer of claim 1 where the print platform is movable within the build vessel and creates a seal at its perimeter (Figure 3, during the curing process, the model plate 1 moves in the direction indicated by the arrow 81 to drive the cured print model 51 to move together (page 5, lines 45-47)).
Regarding Claim 9, Ji teaches the 3D printer of claim 1 wherein the visual display screen is an LCD screen (Page 6, lines 33-35, light source imaging device 37 might be an LCD mask type light source); and optionally wherein the LCD screen is illuminated by an LED backlight (it is an optional limitation; thus, no patentable weight were given). 
Regarding Claim 10, Ji teaches the 3D printer of claim 1 wherein the visual display screen enables the passage of visible or near-visible UV light (Page 11, lines 52-54, light sources such as 405 nm to 600nm visible light).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US2020/0108549 (“John et al” hereinafter John).
Regarding Claim 4, John teaches the 3D printer of claim 1, but does not explicitly teach where the build chamber does not have an air blanket covering the photopolymer during the build process.
However, John teaches the piston 16 is successively, layer thickness by layer thickness, growing together with the shaped body during the building process ([0066]) and the piston is moved further away from the bottom plate by a layer thickness and building material is simultaneously replenished of to form a further layer between the last solidified layer and the bottom plate ([0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the piston is constantly in contact with the build material and thus, no air space is present within the build chamber. 
Regarding Claim 7, John teaches the 3D printer of claim 1, but does not explicitly teach wherein the build layer thickness is determined by pressure solely on the reservoir chamber with the build chamber volume freely adjustable.
However, John teaches a drive motor 52 acts on the piston rod 18 to control the movement of the piston rod 18 and thus the piston 16 (Figure 1 and [0061]). On the other hand, a controllable drive, such as a step motor, acts on the cartridge piston 42 in order push the cartridge piston 42 in a controlled manner ([0024]). John further teaches a control unit that selectively drives one or more cartridges holding the respectively desired building material compositions to convey material into the cylinder ([0025]). Thus, it implies separate controls for the piston 16 and cartridge piston 42 since the piston 16 must move to compensate the transfer of different materials into the cylinder by selectively drives different cartridges holding to convey materials. Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify the thickness of the layers are solely depended on the amount of build material being transfer into the build chamber since the build chamber itself does not contain any build material ([0020]). Therefore, the apparatus as disclosed is capable of determining the thickness of the build layers based on the pressure solely on the reservoir chamber while the build chamber volume can be freely adjustable. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CN109483882A (Ji), machine translation provided.
Regarding Claim 6, Ji teaches the 3D printer of claim 1, where the visual display screen is movable within the build vessel and creates a seal at its perimeter (Figure 12a, projection imaging device 37-1 is movable in the arrow 81-1 direction which maintaining a seal at its perimeter).
It is noted that Figure 3 and Figure 12a are directed to a different embodiment of 3D printer. However, it would have been obvious to one of ordinary skill in the art that substituting a stationary projection imaging device with a moveable projection imaging device within the build vessel with lead to the same predictable and reasonable expectation of success and result. Furthermore, having a moveable projection imaging device would double the printing speed (Page 9, lines 36-38).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US2018/0141268 (Figure 1, LCD screen 103)
US2018/0311893 (Figure 5)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754

/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754